In an action to recover damages for personal injuries sustained by reason of the alleged negligence of defendant whereby plaintiff fell from a brick terrace, a distance of two or three feet, when leaving the premises of the defendant, the judgment of the County Court of Westchester County in favor of plaintiff is reversed on the law, with costs, and the complaint dismissed on the law, with costs. Defendant had no duty to illuminate this exterior brick terrace, nor to foresee the accident which occurred. (Indinali v. Lerner, 243 App. Div. 735; McCabe v. Mackay, 253 N. Y. 440.) Plaintiff was guilty of contributory negligence, as a matter of law, in failing to retrace his steps, when he found that he was in total darkness, and to proceed through the building and leave by means of a safe exit which was afforded him. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.